IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38840

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 417
                                                  )
       Plaintiff-Respondent,                      )     Filed: March 28, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
VERNYLE KEE JOHNNIE,                              )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order revoking probation and requiring execution of reduced seven and one-half
       year unified sentence, with a two and one-half year determinate term, for driving
       under the influence of alcohol and/or drugs, a repeated offense, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Vernyle Kee Johnnie pled guilty to driving under the influence of alcohol and/or drugs, a
repeated offense. Idaho Code §§ 18-8004, 18-8005(5) or (7). The district court originally
imposed a unified ten year sentence, with a five year determinate term, but suspended the
sentence and placed Johnnie on probation. Subsequently, Johnnie admitted to violating a term of
the probation. The district court revoked Johnnie’s probation and executed the original sentence,
but retained jurisdiction. After completion of the retained jurisdiction program, the district court
suspended the original sentence and again placed Johnnie on probation. Shortly thereafter,
Johnnie admitted to again violating several terms of the probation.             The district court



                                                 1
consequently revoked probation and ordered execution of the underlying sentence. However, the
district court reduced the underlying sentence to a unified seven and one-half year term, with a
two and one-half year determinate term. Johnnie appeals, contending the district court abused its
discretion in revoking probation and in failing to further reduce his underlying sentence.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.


                                                 2
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in failing to further
reduce Johnnie’s underlying sentence. Therefore, the order revoking probation and directing
execution of the reduced underlying sentence is affirmed.




                                                  3